DETAILED ACTION
1.  	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
 	(a)(1) the claimed invention was patented, described in a printed publication, or in public 
             use, on sale or otherwise available to the public before the effective filing date of the 
             claimed invention.

 2. 	Claims 1-4, 7-13, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen, Pengfei (CN108196741A, published on June 22, 2018).
 	As in independent Claim 1, Chen teaches a display method for a flexible screen terminal device (par. 59, a terminal device 100 includes a flexible screen (hereinafter screen)), comprising: 
determining a folding boundary line corresponding to a folding operation, in response to a detection of the folding operation corresponding to the flexible screen terminal (at least pars. 59-66, a folding trace/mark of the screen can be determined in response to a detection of a folding/bending operation); and 
performing a split-screen display operation based on the folding boundary line and a preset display rule of the flexible screen terminal (at least pars. 59-66, the screen can be divided into sub-screens based on the folding marks and a preset determination rule of the terminal device 100).  
  	As in Claim 2, Chen teaches all the limitations of Claim 1. Chen further teaches that  determining a folding boundary line corresponding to a folding operation comprises:  
determining whether the folding operation is a valid folding operation (at least pars. 59-67, the terminal device 100 can determine whether the folding operation is met the preset determination rule); 
acquiring coordinate information corresponding to the folding operation in response to determining the folding operation being a valid folding operation (at least pars. 59-66, folding trace can be determined on the screen/touch panel that inherently acquires coordinate  information; further see pars. 38-39); and 
determining the folding boundary line based on the coordinate information (at least pars. 59-66, with the trace/coordinate information, the terminal device can be divided into the sub-screens with the folding mark).

 	As in Claim 3, Chen teaches all the limitations of Claim 2. Chen further teaches that determining whether the folding operation is a valid folding operation comprises (at least pars. 59-67): 
determining whether a folding angle corresponding to the folding operation reaches a preset angle (at least pars. 8, 14, 69-70, the terminal device can determine whether a folding angle is met a preset angle); and 
determining that the folding operation is a valid folding operation in response to determining that the folding angle reaches the preset angle (at least pars. 8, 14, 69-70, with the determination, the screen is folded and divided into the sub-screens).  
 	As in Claim 4, Chen teaches all the limitations of Claim 2. Chen further teaches that determining whether the folding operation is a valid folding operation further comprises (at least pars. 59-67): 
determining whether a touch operation is detected in a display area to which the folding operation belongs within a first preset time period (at least pars. 7, 13, 67, 87,  98-100,  the terminal device can determine whether a folding operation (or touch operation) in a display area is met a preset time); 
acquiring a touch parameter corresponding to the touch operation in response to a detection of the touch operation (at least pars. 59-66, the terminal device obtains a touch parameter of the folding operation (or touch operation); further see pars. 7, 13, 67, 87,  98-100); 
determining whether the touch parameter meets a preset condition (at least pars. 59-67, the terminal device can determine whether the folding operation (or touch operation) meets a preset determination rule); and 
determining that the folding operation is a valid folding operation in response to determining that the touch parameter meets the preset condition (at least pars. 59-67, with the determination, the screen can be folded and divided into the sub-screens).

 	As in Claim 7, Chen teaches all the limitations of Claim 4. Chen further teaches that acquiring coordinate information corresponding to the folding operation comprises (at least pars. 59-67): 
acquiring a coordinate set of touch points corresponding to the touch operation (at least pars. 59-66, folding trace can be determined on the screen/touch panel that inherently acquires coordinate  information; further see pars. 38-39); and 
determining the coordinate information according to the coordinate set of touch points (at least pars. 59-66, with the trace/coordinate can be determined with the folding operation (or touch operation)).

 	As in Claim 8, Chen teaches all the limitations of Claim 1. Chen further teaches that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (at least pars. 59-66): 
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (at least pars. 69-71, 91, 129,  ; further see pars. 59-66, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary ); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).
 
As in independent Claim 9, Chen teaches a flexible screen terminal device (par. 59, a terminal device 100 includes a flexible screen (hereinafter screen), comprising a memory (at least pars. 11, 31,  a memory 109), a processor (at least pars. 11, 31, a processor 110) and a display program of the flexible screen terminal stored in the memory and executable on the processor (pars. 11-12, 17,  136, a split screen program stored the memory for execution by the processor), wherein the display program of the flexible screen terminal, when executed by the processor, causes the processor to perform a display method for a flexible screen terminal device (pars. 11-12, 17,  136, the terminal device, when executed by the processor, perform operations). Claim 9 is substantially similar to Claim 1 and rejected under the same rationale.

 	Claim 10 is substantially similar to Claim 1 or Claim 9 and rejected under the same rationale.

 	As in Claim 11, Chen teaches all the limitations of Claim 2. Chen further teaches that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (at least pars. 59-66):
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (at least pars. 69-71, 91, 129, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary; further see pars. 59-66); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).

 	As in Claim 12, Chen teaches all the limitations of Claim 3. Chen further teaches that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (at least pars. 59-66): 
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (at least pars. 69-71, 91, 129, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary; further see pars. 59-66); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).

	As in Claim 13, Chen teaches all the limitations of Claim 4. Chen further teaches that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (at least pars. 59-66):
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (at least pars. 69-71, 91, 129, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary; further see pars. 59-66); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).

 	As in Claim 16, Chen teaches all the limitations of Claim 7. Chen further teaches that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (at least pars. 59-66):
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (at least pars. 69-71, 91, 129, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary; further see pars. 59-66); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).


Claim Rejections - 35 USC § 103
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
 	A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention 
is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made. 

3. 	Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Pengfei (CN108196741A, published on June 22, 2018) in view of Chen Zhenzhen  (CN107623763A, published on January 23, 2018, hereinafter Chen763).
	As in Claim 5, Chen teaches all the limitations of Claim 4. Chen does not teach that  the touch operation is a sliding touch operation, and the touch parameter comprises a sliding distance of the sliding touch operation; and determining whether the touch parameter meets a preset condition comprises: determining whether the sliding distance reaches a first preset distance; and determining that the touch parameter meets the preset condition in response to determining that the sliding distance reaches the first preset distance.  
	However, in the same field of the invention, Chen763 teaches that  the touch operation is a sliding touch operation, and the touch parameter comprises a sliding distance of the sliding touch operation (at least pars. 14-16 and 25-27); and 
determining whether the touch parameter meets a preset condition comprises (at least pars. 68, 70, 73-75, a terminal determines whether a touch parameter (e.g., sliding operation) satisfies a present condition (e.g., sliding direction); further see at least pars. 14-16, 25-27,): 
determining whether the sliding distance reaches a first preset distance (at least pars. 68, 70, 73-75, the terminal determines whether the sliding distance reaches a first preset distance (e.g., a larger than a preset distance)); and 
determining that the touch parameter meets the preset condition in response to determining that the sliding distance reaches the first preset distance (at least pars. 68, 70, 73-75,   the terminal determines the touch parameter satisfies the present condition in response to the sliding distance reaches the first preset distance).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the dividing of the flexible screen into the sub-screens based on the valid folding operation taught by Chen with the determining of the folding operation based on the sliding distance taught by Chen763 to determine the valid folding operation based on the sliding distance when the terminal device divides the flexible screen of the terminal device into the sub-screens based on the valid folding operation. The motivation or suggestion would be to provide a way to divide a flexible screen into sub-screens with a distance of a sliding operation that allows a user to easily control the distance for performing folding operations. 

	As in Claim 14, Chen and Chen763 teach all the limitations of Claim 5. Chen and Chen763 further teach that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (Chen, at least pars. 59-66):
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (Chen, at least pars. 69-71, 91, 129, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary; further see pars. 59-66); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (Chen, at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).


4. 	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Pengfei (CN108196741A, published on June 22, 2018) in view of Kim et al. (US 2016/0109973 A1) and further in view of Kim et al.  (US 2014/0055375 A1, hereinafter Kim375).
 	As in Claim 6, Chen teaches all the limitations of Claim 4. Chen does not teach that the touch operation is a pressing operation, and the touch parameter comprises a number of pressing times of the pressing operation and a distance between touch points corresponding to the pressing operation within a second preset time period; and determining whether the touch parameter meets the preset condition comprises: determining whether the number of pressing times reaches a preset number of times, and whether the distance between touch points is greater than a second preset distance; and determining that the touch parameter meets the preset condition in response to determining that the number of pressing times reaches the preset number of times and the distance between touch points is greater than the second preset distance.  
 	However, in the same filed of the invention, Kim teaches that the touch operation is a pressing operation, and a distance between touch points corresponding to the pressing operation within a second preset time period (at least par. 52, a controller 130  determines abending state of a display 110 when at least one of the following conditions is met: a  touch is recognized at two points distanced from each other by a predetermined distance; a pressure of a touch is recognized as being greater than a predetermined level; a pressing state is held for a predetermined time); and 
determining whether the touch parameter meets the preset condition comprises (at least par. 52): 
and whether the distance between touch points is greater than a second preset distance (at least par. 52); and 
determining that the touch parameter meets the preset condition in response to determining that the distance between touch points is greater than the second preset distance (at least par. 52).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the dividing of the flexible screen into the sub-screens based on the valid folding operation taught by Chen with the determining of the bending operation/state based on the distance between the two touch points taught by Kim to determine the valid folding operation based on the distance between the two touch points when the terminal device divides the flexible screen of the terminal device into the sub-screens based on the valid folding operation. The motivation or suggestion would be to provide a way to divide a flexible screen into sub-screens based a distance between two touch points that allows a user to easily control the distance for performing folding operations. 
 	Chen and Kim do not explicitly teach that the touch parameter comprises a number of pressing times of the pressing operation, determining whether the number of pressing times reaches a preset number of times, determining that the number of pressing times reaches the preset number of times.
However, in the same filed of the invention, Kim375 teaches that the touch parameter comprises a number of pressing times of the pressing operation (at least pars. 138, 244), determining whether the number of pressing times reaches a preset number of times (at least pars. 138, 244), determining that the number of pressing times reaches the preset number of times (at least pars. 138, 244).
 	Therefore, before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the dividing of the flexible screen into the sub-screens based on the valid folding operation taught by Chen with the determining of the bending operation/state based on the distance between the two touch points taught by Kim with the determining of the bending/folding operation with information including the number of times of touch or bending taught by Kim375 to determine the bending operation with information including the number of times of touch or bending when the terminal device divides the flexible screen of the terminal device into the sub-screens based on the valid folding operation. The motivation or suggestion would be to provide a way to determine a bending operation with the number of times of touch or bending that allows a user to easily control a number of times touch for performing folding operations. 

 	As in Claim 15, Chen, Kim, and Kim375 teach all the limitations of Claim 6. Chen, Kim, and Kim375 further teaches that performing a split-screen display operation based on the folding boundary line and a preset display rule comprises (Chen, at least pars. 59-66):
determining a screen included angle between a first display area and a second display area corresponding to the flexible screen terminal device based on the folding boundary line (Chen, at least pars. 69-71, 91, 129, the terminal device can determine an angle between areas of the screen, areas of up and down or left and right, based on the folding trace/mark as a boundary; further see pars. 59-66); and 
performing the split-screen display operation based on the screen included angle and the preset display rule (Chen, at least pars. 69-71, 91, 129, the screen can be divided into sub-screens based on the angle and the preset rule; further see pars. 59-66).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rinna Yi whose telephone number is (571) 270-7752 and fax number is (571) 270-8752. The examiner can normally be reached on M-F 8:30am-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Scott Baderman can be reached on (571) 272-3644. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RINNA YI/
Primary Examiner, Art Unit 2144